Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:19-cv-80479-ROSENBERG/REINHART

 SECURITIES AND EXCHANGE
 COMMISSION,

        Plaintiff,

 v.

 PAULA MARIE SACCOMANNO
 and DENNIS SWERDLEN,

        Defendants.
                                        /

                      FINAL JUDGMENT AS TO DEFENDANTS
                PAULA MARIE SACCOMANNO AND DENNIS SWERDLEN

        The Securities and Exchange Commission having filed a Complaint, and Defendants

 Paula Marie Saccomanno and Dennis Swerdlen (collectively, “Defendants”) having entered a

 general appearance; consented to the Court’s jurisdiction over them and the subject matter of this

 action; consented to entry of this Final Judgment without admitting or denying the allegations of

 the Complaint (except as to jurisdiction and except as otherwise provided herein in paragraph

 VIII); waived findings of fact and conclusions of law; and waived any right to appeal from this

 Final Judgment:

                                                 I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

 permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the

 Exchange Act, 15 U.S.C. § 78o(a)(1), by making use of the mails or any means or

 instrumentality of interstate commerce to effect transactions in or induce or attempt to induce the

 purchase or sale of securities while they, or anyone hired by them to effect transactions in or
Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 2 of 8



 induce or attempt to induce the purchase or sale of securities, are not registered with the

 Commission as a broker or dealer or while they, or anyone hired by them to effect transactions in

 or induce or attempt to induce the purchase or sale of securities, are not associated with an entity

 registered with the Commission as a broker or dealer.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,

 agents, servants, employees, and attorneys of either Defendant; and (b) other persons in active

 concert or participation with either Defendant or with anyone described in (a).

                                                   II.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

 permanently restrained and enjoined from violating Section 5 of the Securities Act of 1933

 (“Securities Act”),15 U.S.C. § 77e, by, directly or indirectly, in the absence of any applicable

 exemption:

                (a)     unless a registration statement is in effect as to a security, making use of

                        any means or instruments of transportation or communication in interstate

                        commerce or of the mails to sell such security through the use or medium

                        of any prospectus or otherwise;

                (b)     unless a registration statement is in effect as to a security, carrying or

                        causing to be carried through the mails or in interstate commerce, by any

                        means or instruments of transportation, any such security for the purpose

                        of sale or for delivery after sale, or;


                                                    2
Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 3 of 8



                (c)    making use of any means or instruments of transportation or

                       communication in interstate commerce or of the mails to offer to sell or

                       offer to buy through the use or medium of any prospectus or otherwise any

                       security, unless a registration statement has been filed with the

                       Commission as to such security, or while the registration statement is the

                       subject of a refusal order or stop order or (prior to the effective date of the

                       registration statement) any public proceeding or examination under

                       Section 8 of the Securities Act, 15 U.S.C. § 77h.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,

 agents, servants, employees, and attorneys of either Defendant; and (b) other persons in active

 concert or participation with either Defendant or with anyone described in (a).

                                                III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

 Defendants are permanently restrained and enjoined from violating Section 17(a)(2) of the

 Securities Act, 15 U.S.C. § 77q(a), in the offer or sale of any security by the use of any means or

 instruments of transportation or communication in interstate commerce or by use of the mails,

 directly or indirectly, to obtain money or property by means of any untrue statement of a material

 fact or any omission of a material fact necessary in order to make the statements made, in light of

 the circumstances under which they were made, not misleading, by, directly or indirectly,

 (i) creating a false appearance or otherwise deceiving any person, or (ii) disseminating false or
Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 4 of 8



 misleading documents, materials, or information or making, either orally or in writing, any false

 or misleading statement in any communication with any investor or prospective investor, about:

                (a)     any investment in or offering of securities,

                (b)     the registration status of such offering or of such securities,

                (c)     the prospects for success of any product or company,

                (d)     the use of investor funds; or

                (e)     compensation to any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,

 agents, servants, employees, and attorneys either Defendant; and (b) other persons in active

 concert or participation with either Defendant or with anyone described in (a).

                                                  IV.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

 permanently restrained and enjoined from directly or indirectly, including, but not limited to,

 through any entity owned or controlled by any of them, soliciting any person or entity to

 purchase or sell any security.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,

 agents, servants, employees, and attorneys of either Defendant and (b) other persons in active

 concert or participation with either Defendant or with anyone described in (a).


                                                   4
Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 5 of 8



                                                  V.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

 Defendants are permanently barred from participating in an offering of penny stock, including

 engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing

 or attempting to induce the purchase or sale of any penny stock. A penny stock being any equity

 security that has a price of less than five dollars, except as provided in Exchange Act Rule

 3a51-1, 17 C.F.R. § 240.3a51-1.

                                                 VI.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that:

        (a)     Defendants are jointly and severally liable for disgorgement of $117,310.50,

                representing profits gained as a result of the conduct alleged in the Complaint,

                together with prejudgment interest thereon in the amount of $4,763.28;

        (b)     Defendant Saccomanno is liable for a civil penalty in the amount of $12,500.00

                pursuant to Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d), and Section

                21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)];

        (c)     Defendant Swerdlen is liable for a civil penalty in the amount of $12,500.00

                pursuant to Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d), and Section

                21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3).

        Defendants shall satisfy their obligation by paying, as set forth above, to the Securities

 and Exchange Commission within 14 days after entry of this Final Judgment.

        Defendants may transmit payment electronically to the Commission, which will provide

 detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

 from a bank account via Pay.gov through the SEC website at
Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 6 of 8



 http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank

 cashier’s check, or United States postal money order payable to the Securities and Exchange

 Commission, which shall be delivered or mailed to:

                        Enterprise Services Center
                        Accounts Receivable Branch
                        6500 South MacArthur Boulevard
                        Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying the case title, civil action number, and name of

 this Court; the Defendant’s name, as identified a defendant in this action; and specifying that

 payment is made pursuant to this Final Judgment.

        Defendants shall simultaneously transmit photocopies of evidence of payment and case

 identifying information to the Commission’s counsel in this action. By making such payment,

 Defendants relinquishes all legal and equitable right, title, and interest in such funds and no part

 of the funds shall be returned to any Defendants.

        The Commission may enforce the Court’s judgment for disgorgement and prejudgment

 interest by moving for civil contempt (and/or through other collection procedures authorized by

 law) at any time after 14 days following entry of this Final Judgment. Defendants shall pay post

 judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission

 shall hold the funds, together with any interest and income earned thereon (collectively, the

 “Fund”), pending further order of the Court.

        The Commission may propose a plan to distribute the Fund subject to the Court’s

 approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

 provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

 jurisdiction over the administration of any distribution of the Fund. If the Commission staff

                                                  6
Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 7 of 8



 determines that the Fund will not be distributed, the Commission shall send the funds paid

 pursuant to this Final Judgment to the United States Treasury.

         Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

 paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

 government for all purposes, including all tax purposes. To preserve the deterrent effect of the

 civil penalty, Defendants shall not, after offset or reduction of any award of compensatory

 damages in any Related Investor Action based on Defendants’ payment of disgorgement in this

 action, argue that he or it is entitled to, nor shall he or it further benefit by, offset or reduction of

 such compensatory damages award by the amount of any part of either Defendant’s payment of a

 civil penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants

 such a Penalty Offset, Defendants shall, within 30 days after entry of a final order granting the

 Penalty Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty

 Offset to the United States Treasury or to a Fair Fund, as the Commission directs. Such a

 payment shall not be deemed an additional civil penalty and shall not be deemed to change the

 amount of the civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related

 Investor Action” means a private damages action brought against either Defendant by or on

 behalf of one or more investors based on substantially the same facts as alleged in the Complaint

 in this action.

                                                   VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consents of the

 Defendants are incorporated herein with the same force and effect as if fully set forth herein, and

 that Defendants shall comply with all of the undertakings and agreements set forth therein.
Case 9:19-cv-80479-RLR Document 7 Entered on FLSD Docket 04/22/2019 Page 8 of 8



                                               VIII.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

 of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

 allegations in the complaint are true and admitted by Defendants, and further, any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under this

 Final Judgment or any other judgment, order, consent order, decree or settlement agreement

 entered in connection with this proceeding, is a debt for the violation by Defendants of the

 federal securities laws or any regulation or order issued under such laws, as set forth in Section

 523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                IX.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment for a

 period of 30 days.

           The Clerk of Court is instructed to CLOSE THIS CASE.                All deadlines are

 TERMINATED.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 22nd day of April,

 2019.

                                                       ____________________________
                                                       ROBIN L. ROSENBERG
 Copies furnished to Counsel of Record                 UNITED STATES DISTRICT JUDGE




                                                 8
